Citation Nr: 0808560	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  03-21 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for voiding dysfunction prior to September 12, 2007.

2.  Entitlement to an initial staged rating in excess of 40 
percent for voiding dysfunction from September 12, 2007.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from March 1965 to 
March 1969.

These matters arise from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  The veteran appeared before the undersigned Veterans 
Law Judge in February 2007 and delivered sworn testimony via 
video conference hearing in Des Moines, Iowa.  This case was 
previously before the Board in August 2007.

A rating decision dated in March 2003 denied the veteran 
entitlement to TDIU.  A rating decision dated in March 2004 
granted service connection for voiding dysfunction secondary 
to prostate cancer, with an evaluation of 20 percent, 
effective June 1, 2002, and a rating decision dated in 
October 2007 increased the rating for voiding dysfunction to 
40 percent disabling, effective September 12, 2007.

A rating decision dated in November 2006 increased the rating 
for service-connected hearing loss from noncompensable to 40 
percent disabling; the Board notes that no notice of 
disagreement with that decision has been received.


FINDINGS OF FACT

1.  Prior to February 16, 2007, the veteran's service-
connected voiding dysfunction disability was manifested by 
daytime voiding intervals of 1.5 to 2 hours and awakening to 
void two to three times per night.


2.  From February 16, 2007, the veteran's service-connected 
voiding dysfunction disability was manifested by a daytime 
voiding interval of (or approximating) less than one hour; 
the veteran is not shown to require the use of an appliance 
or the wearing of absorbent materials which must be changed 
more than four times per day at any time during this appeal.

3.  The veteran is service-connected for hearing loss, rated 
as 40 percent disabling; voiding dysfunction, rated as 40 
percent disabling; fatigue associated with prostate cancer, 
rated as 20 percent disabling; tinnitus, rated as 10 percent 
disabling; and a surgical scar and prostate cancer, rated as 
noncompensable; the veteran's combined disability rating is 
70 percent.

4.  The veteran is not precluded from substantially gainful 
employment, consistent with his education and occupational 
experience, as a result of his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in 
excess of 20 percent for voiding dysfunction prior to 
February 16, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.115a, 
Diagnostic Code 7528 (2007).

2.  The criteria for entitlement to an initial staged rating 
of 40 percent for voiding dysfunction from February 16, 2007 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.115a, Diagnostic Code 7528 
(2007).

3.  The criteria for entitlement to an initial staged rating 
in excess of 40 percent for voiding dysfunction from February 
16, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.115a, 
Diagnostic Code 7528 (2007).

4.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005);  38 
C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

The Board is aware that the veteran was not issued a VCAA 
notice letter prior to initial adjudication of his claim for 
service connection for voiding dysfunction.  As such, 
although the veteran's claim for service connection for 
voiding dysfunction was substantiated in the March 2004 
rating decision on appeal, and the VA no longer has any 
further duty to notify the veteran how to substantiate that 
service connection claim, the filing of a notice of 
disagreement as to the initial disability rating triggered 
section 5103(a) notice.  At any rate, the Board notes that 
August 2004, March 2006, and August 2007 VCAA notice letters 
notified the claimant of the information and evidence 
necessary to substantiate his increased rating and TDIU 
claims.  He was apprised of what evidence, if any, he should 
obtain, and what evidence, if any, will be retrieved by VA, 
pursuant to Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In the August 2007 VCAA letter, 
the RO also notified the veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  It 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
The RO also invited the veteran to submit evidence in support 
of his claims.  

The Board has also considered the Court's recent holding in 
Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 
2008), concerning increased compensation claims and 38 U.S.C. 
§ 5103(a) notice requirements.  According to Vazquez-Flores, 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudice.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3d Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.").  See also Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007). 

While the duty to notify has not been satisfied with respect 
to the notice element to advise the claimant to provide 
evidence concerning the effect that any worsening of his 
disability had on his employment and daily life, the Board 
finds that the notice error did not affect the essential 
fairness of the adjudication because the veteran discussed 
the effect his service-connected disability had on his daily 
activities at his September 2007 VA examination.  
Furthermore, the Board finds that a reasonable person could 
be expected to understand the importance of providing 
evidence concerning the affect his disability had on his 
employment and/or daily activities.  As for any special 
requirements under the rating criteria, which cannot be 
addressed by more than mere worsening of symptoms, statements 
of the case set forth the relevant diagnostic criteria for 
rating the disability at issue.  The Board also notes that 
the veteran, through his representative, submitted argument 
in support of his claims which evidenced actual knowledge of 
the evidence necessary to substantiate the claims.  Further, 
in January 2007 the veteran received notice regarding the 
assignment of disability ratings and effective dates of 
awards.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that any defect in the 
compliance with the essential elements of VCAA notice, under 
the holding in Vazquez-Flores, is not prejudicial, and 
neither the appellant nor his representative has made any 
allegations concerning VA's duty to notify or assist in this 
case.  In short, the appellant has had a meaningful 
opportunity to participate effectively in the processing of 
this claim.  Gordon v. Nicholson, 21 Vet. App. 270, 282-83 
(2007).

As for the claim of entitlement to TDIU, by correspondence 
dated in November 2002 the veteran was informed of the 
evidence and information necessary to substantiate his TDIU 
claim, the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
VCAA letter informed the veteran that he should submit any 
medical evidence pertinent to his claim.

Duty to Assist

The veteran's service medical records, private records, VA 
records, and records from the Social Security Administration 
(SSA) are associated with the claims file, and the veteran 
has undergone examinations that have addressed the matters 
presented by this appeal.  The Board notes that the veteran's 
representative has essentially questioned the adequacy of the 
September 2007 VA examination.  The Board has reviewed the 
examination and has found it to be adequate.  The examiner 
reviewed the claims file, noted the veteran's complaints, and 
made clinical findings.  The Board notes that the September 
2007 VA examination did address the issue of voiding 
frequency and the use (or non-use) of absorbent materials.

The veteran has not identified any pertinent, obtainable 
evidence that remains outstanding.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will address the merits of the claims.



I.  Voiding dysfunction

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to these claims.

Voiding dysfunction is rated based on symptoms of urine 
leakage, frequency, or obstructed voiding.  38 C.F.R. § 
4.115a.  Voiding dysfunction (urine leakage) under 38 C.F.R. 
§ 4.115a contemplates continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence.  A 20 percent rating contemplates leakage 
requiring the wearing of absorbent materials which must be 
changed less than 2 times per day.  An evaluation of 40 
percent disabling is available when there is leakage 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day.  An evaluation of 60 percent 
disabling is available when these factors require the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than 4 times per day.

For urinary frequency under 38 C.F.R. § 4.115a, an evaluation 
of 20 percent disabling is available for urinary frequency 
manifested by a daytime voiding interval between one and two 
hours or awakening to void three to four times per night.  
The maximum evaluation of 40 percent disabling is available 
for urinary frequency manifested by a daytime voiding 
interval of less than one hour or awakening to void five or 
more times per night.

A rating decision dated in March 2004 granted service 
connection for voiding dysfunction secondary to prostate 
cancer, with an evaluation of 20 percent, effective June 1, 
2002, and a rating decision dated in October 2007 increased 
the rating for voiding dysfunction to 40 percent disabling, 
effective September 12, 2007.

A.  Rating in excess of 20 percent prior to September 12, 
2007.

The evidence for this time period includes VA examinations 
dated in July 2002, March 2003, November 2003, May 2004, and 
March 2006, as well as a February 2004 RO hearing.  The Board 
notes that three separate VA examiners have specifically 
indicated that the veteran was a reliable historian.  None of 
the aforementioned medical evidence shows a daytime voiding 
interval of less than one hour or awakening to void five 
times or more per night.  The veteran instead indicated that 
he would urinate every 1.5-2 hours during the day, and 2-3 
times at night.

At his February 2007 Board hearing, however, the veteran 
essentially indicated that he had a daytime voiding interval 
of less than one hour, in that he would have to urinate 15-20 
times a day (February 2007 Board hearing transcript, at pages 
9-10).  The urinary frequency testified to by the veteran in 
February 2007 is similar to that given to the September 2007 
VA examiner.

In that the veteran essentially approximated urinary 
frequency manifested by a daytime voiding interval of 
essentially less than one hour at the time of his February 
2007 Board hearing, the Board finds that an initial staged 
rating of 40 percent is warranted from February 16, 2007, the 
date of the veteran's Board hearing.

B.  Entitlement to an initial staged rating in excess of 40 
percent for voiding dysfunction from February 16, 2007.

In order to obtain an evaluation of 60 percent for voiding 
dysfunction, the evidence must show the use of an appliance 
or the wearing of absorbent materials which must be changed 
more than 4 times per day.  The Board notes that the veteran 
has consistently denied the use of pads for his voiding 
dysfunction, including at his February 2007 Board hearing and 
at the September 2007 VA examination.  In the absence of 
either clinical evidence or even an assertion by the veteran 
of the use of an appliance or the wearing of pads, 
entitlement to an initial staged rating in excess of 40 
percent for voiding dysfunction from February 16, 2007 is not 
warranted at any time during this appeal.

As the preponderance of the evidence is against higher 
initial or staged ratings for the disability on appeal, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that voiding dysfunction has required frequent 
hospitalization, or that manifestations of the disability 
exceed those contemplated by the schedular criteria.  There 
is no suggestion in the record that voiding dysfunction, 
alone, has resulted in marked interference with employment.  
Therefore, assignment of an extra-schedular evaluation in 
this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

II.  TDIU

The veteran is claiming entitlement to TDIU.  In a VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability, received in August 2002, the 
veteran indicated that he had last worked full time in 
October 2001.  From 1994 to 2002 the veteran had worked in 
construction as a laborer.  He reported that he had completed 
high school and had not received additional education.

According to the law, entitlement to a TDIU requires evidence 
of service-connected disability so severe that it is 
impossible for the veteran in particular, or an average 
person in general, to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  In reaching such a determination, the central inquiry 
is "whether the veteran's service-connected disabilities 
alone are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19. 

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

The veteran is service-connected for hearing loss, rated as 
40 percent disabling; voiding dysfunction, rated as 40 
percent disabling; fatigue associated with prostate cancer, 
rated as 20 percent disabling; tinnitus, rated as 10 percent 
disabling; and a surgical scar and prostate cancer, rated as 
noncompensable; the veteran's combined disability rating is 
70 percent.  As such, the veteran has met the thresholds set 
forth under 38 C.F.R. § 4.16(a).

The Board will now review the evidence of record to see if it 
demonstrates that the veteran is unable to secure or follow a 
substantially gainful occupation due to service-connected 
disability.

In his August 2002 claim, the veteran indicated that his 
service-connected disabilities (primarily fatigue) caused him 
to be fatigued and weak.  He has also indicated (including in 
connection with VA Vocational Rehabilitation Training) that 
his voiding dysfunction and nonservice-connected back (and 
knee) problems have caused him to be unemployable.  The Board 
observes that the Social Security Administration has found 
that the veteran has been disabled and unemployable since May 
2004.  According to the SSA, the veteran's primary diagnosis 
was disorders of the back problems, with prostate cancer 
listed as a secondary diagnosis.

At a September 2007 VA examination, a VA examiner, after 
examining the veteran and performing a comprehensive review 
of the veteran's medical history, commented as follows:

Based on the findings of this examination 
there is no evidence to support a claim 
of unemployability related to prostate 
cancer residuals of voiding dysfunction.

The September 2007 VA examiner noted that fatigue and voiding 
dysfunction had only a mild impact on the veteran's 
functional disability.  While the veteran's service-connected 
disabilities clearly impacts his employability, the Board 
observes that the medical evidence of record reflects that 
the veteran suffers from significant nonservice-connected 
disability impacting his back.  While the Social Security 
Administration recognized the role that the veteran's back 
played in his unemployability, the Board must consider only 
service connected disabilities in this case.  Further, 
decisions of the Social Security Administration regarding 
unemployability, while relevant, are not controlling with 
respect to VA determinations.  Damrel v. Brown, 6 Vet. App. 
242, 246 (1994).

The Board acknowledges that the September 2007 VA examiner 
did not reference the veteran's service-connected hearing 
loss or tinnitus when discussing the veteran's employability.  
The veteran has not stressed his hearing loss as being a 
significant factor in his inability to obtain construction 
work, although he did mention his hearing loss disability's 
impact on his ability to work in retail sales.  The veteran 
has consistently maintained that fatigue and his back have 
been the main factors impacting his employability.

In sum, a review of the claims file reveals that no competent 
medical professional has opined that the veteran is 
unemployable due solely to his service-connected 
disabilities, and the evidence does not demonstrate that the 
veteran is precluded from substantially gainful employment as 
a result of his service-connected disabilities.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 20 percent for voiding 
dysfunction prior to February 16, 2007 is denied.

An initial staged rating of 40 percent for voiding 
dysfunction from February 16, 2007 is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.

An initial staged rating in excess of 40 percent for voiding 
dysfunction from February 16, 2007 is denied.

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


